Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Atta(US 2019/0258597).
Regarding claim 1, Atta discloses a system, comprising: an application plane having a reconfigurable logic device defining application logic(Figure 1, Reconfigurable region 140); a data input plane defining a first port(Figure 1, Data path function 116) operable to receive application data for processing on the application logic; and a management plane defining a second port(Figure 1, Management function 114) separate from the first port and operable to reconfigure the application logic(Paragraphs 18 and 21-22, The configurable logic platform 110 can include host logic and a reconfigurable logic region 140. The host logic can include a management function 114, and data path function 116. The reconfigurable logic region 140 can include hardware that is configurable to implement the hardware accelerator or application logic. The host logic can include a data path function 116 that can be used to exchange information (e.g., application input/output 160) between the server computer 120 and the configurable logic platform 110. A transaction 150 to configure the reconfigurable logic region 140 with the configuration data can be transmitted from the server computer 120 to the configurable logic platform 110.).
Regarding claim 2, Atta discloses the system of claim 1, wherein the management plane includes a management circuit operably coupled with the application plane so as to provide updated application logic to be deployed on the reconfigurable logic device(Paragraph 21: A transaction 150 to configure the reconfigurable logic region 140 with the configuration data can be transmitted from the server computer 120 to the configurable logic platform 110).
Regarding claim 3, Atta discloses the system of claim 2, wherein the data plane further includes a network interface circuit operably coupled with the application plane so as to provide the application data to the application logic(Figure 2, Data plane 116 is connected via a network to transmit application I/O 160 to application logic 160).
Regarding claim 4, Atta discloses the system of claim 3, wherein the application plane further includes a control circuit operably coupled with the reconfigurable logic device, the management circuit and the network interface circuit, the control circuit operable to load updated application logic onto the reconfigurable logic device and transmit application data to the application logic(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded)
Regarding claim 5, Atta discloses the system of claim 4, further comprising:  first bus coupling the management circuit to the control circuit; and second bus, separate from the first bus, coupling the network interface circuit to the control circuit(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded)
Regarding claim 6, Atta discloses the system of claim 2 wherein the management circuit comprises a cryptography engine to encrypt the updated application logic prior to transmission to the application plane(Paragraph 43: . As specific examples, the request can include a description of the design, a production status (such as trial or production), an encrypted status of the input or output of the service, a reference to a location for storing an input file (such as the hardware design source code), a type of the input file, an instance type of the configurable hardware, and a reference to a location for storing an output file or report).
Regarding claim 7, Atta discloses the system of claim 6 wherein the management circuit further comprises a deployment protocol manager which cooperates with the cryptography engine to manage at least one cryptography key(Paragraph 43: . As specific examples, the request can include a description of the design, a production status (such as trial or production), an encrypted status of the input or output of the service, a reference to a location for storing an input file (such as the hardware design source code), a type of the input file, an instance type of the configurable hardware, and a reference to a location for storing an output file or report.).
Regarding claim 8, Atta discloses the system of claim 7 wherein the management plane is separated from the data input plane and configured such that data received on the data input plane is not capable of being used to modify the application logic(Paragraphs 18 and 21-22, The configurable logic platform 110 can include host logic and a reconfigurable logic region 140. The host logic can include a management function 114, and data path function 116. The reconfigurable logic region 140 can include hardware that is configurable to implement the hardware accelerator or application logic. The host logic can include a data path function 116 that can be used to exchange information (e.g., application input/output 160) between the server computer 120 and the configurable logic platform 110. A transaction 150 to configure the reconfigurable logic region 140 with the configuration data can be transmitted from the server computer 120 to the configurable logic platform 110.).
Regarding claim 9, Atta discloses the system of claim 8 further comprising a switch operably coupled between the data input plane and the application plane, the switch configured to allow the data to be transmitted between the data input plane and the application plane(Paragraph 29, The interconnect interface 256 can be an endpoint of the physical interconnect 230. It should be understood that the physical interconnect 230 can include additional devices (e.g., switches and bridges) arranged in a fabric for connecting devices or components to the server computer 220.)
Regarding claim 10, Atta discloses the system of claim 9 wherein the data input plane is housed upon a first printed circuit board and the application plane is housed on a second printed circuit board(Figure 1, 114, 116).
Regarding claim 11, Atta discloses the system of claim 9 wherein the application plane further comprises an application plane control circuit and wherein the data plane further comprises a data plane control circuit, and wherein the application plane control circuit and the data plane control circuit are both operably coupled to the switch(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 12, Atta discloses a reconfigurable application processing system, comprising: an application plane having a reconfigurable logic device configured to operate a data processing application; a data input plane operably coupled to a first port and configured to receive application data, transfer the data to the application plane for processing, receive processed data from the application plane and output processed data via the first port; and a management plane operably coupled to a second port separate from the first port and configured to receive configuration data capable of reconfiguring the reconfigurable logic device thereby reconfiguring the data processing application, wherein the data input plane and the management plane are isolated from one another(Paragraphs 18 and 21-22, The configurable logic platform 110 can include host logic and a reconfigurable logic region 140. The host logic can include a management function 114, and data path function 116. The reconfigurable logic region 140 can include hardware that is configurable to implement the hardware accelerator or application logic. The host logic can include a data path function 116 that can be used to exchange information (e.g., application input/output 160) between the server computer 120 and the configurable logic platform 110. A transaction 150 to configure the reconfigurable logic region 140 with the configuration data can be transmitted from the server computer 120 to the configurable logic platform 110.).
Regarding claim 13, Atta discloses the reconfigurable application processing system of claim 12 wherein the management plane includes a management circuit operably coupled with the application plane and configured to provide updated application logic to be deployed on the reconfigurable logic device, and wherein the management circuit is further operably coupled to the data plane and configured to configured to coordinate the flow of data(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 14, Atta discloses the reconfigurable application processing system of claim 13 wherein the data plane further includes a network interface circuit operably coupled with the application plane and configured to provide the application data to the application logic(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 15, Atta discloses the reconfigurable application processing system of claim 12 further comprising a switch operably coupled between the data input plane and the application plane, the switch configured to allow the data to be transmitted between the data input plane and the application plane, wherein the switch is not connected to the management plane(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 16, Atta discloses the reconfigurable application processing system of claim 15 wherein the wherein the management plane includes a management circuit operably coupled with the application plane and configured to provide updated application logic to be deployed on the reconfigurable logic device, and wherein the management circuit is further operably coupled to the data plane and configured to configured to coordinate the flow of data(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 17, Atta discloses the reconfigurable application processing system of claim 16 wherein the management circuit comprises a cryptography engine to encrypt the updated application logic prior to transmission to the application plane(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 18, Atta discloses the reconfigurable application processing system of claim 17 wherein the application layer further comprises an application control chip operably coupled to the management circuit and the application logic device, the application control chip configured to receive the updated application logic and deploy the updated application logic on the application logic device, and wherein the data plane comprises a data control chip and data input logic chip, with the data control chip coupled to the management circuit to receive information capable of configuring the data input logic chip(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).
Regarding claim 19, Atta discloses the reconfigurable application processing system of claim 18 wherein the application logic device, the application control circuit, the data control chip and the data logic chip are reconfigurable logic circuits and are configured to receive instructions from the management circuit thereby allowing for reconfiguration thereof(Figure 2, Paragraph 31: The management and configuration block 262 can include functions related to managing and configuring the configurable hardware platform 210. For example, the management and configuration block 262 can provide access to the configuration access port 211 so that the reconfigurable logic blocks can be configured. For example, the server computer 220 can send a transaction to the management and configuration block 262 to initiate loading of the application logic within the encapsulated reconfigurable logic 240. The configuration data corresponding to the application logic can be sent from the server computer 220 to the management function 252. The management function 252 can route the configuration data corresponding to the application logic through the host logic fabric 260 to the configuration access port 211 so that the application logic can be loaded).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187